Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 1 of 23 - Page ID#: 271



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

  BILLY RON PHILLIPS,                        )
                                             )
        Plaintiff,                           )          Civil No. 5:19-185-JMH
                                             )
  V.                                         )
                                             )
  EMILY PRICE, et al.,                       )           MEMORANDUM OPINION
                                             )               AND ORDER
        Defendants.                          )

                          ****        ****       ****     ****

       This matter is before the Court for consideration of a Motion

 for Judgment on the Pleadings filed by Defendants Brad Adams,

 Mendalyn Cochran, Johnathan R. Grate, Ronnie Hanes, and Emily Price

 (collectively, “Defendants”), each of whom are sued in their

 individual and official capacities. [R. 32] Plaintiff Billy Ron

 Phillips has filed a response objecting to Defendants’ motion.

 [R.   36]   Also   pending      is   a   “Motion        for   Summary    Judgment   on

 Liability” filed by Plaintiff [R. 33], to which Defendants have

 filed a response. [R. 34] Neither party has filed a reply to the

 responses filed opposing their respective motions and the time for

 doing so has expired. Thus, both motions are ripe and ready for

 review.

       I.    Defendants’ Motion for Judgment on the Pleadings

       As    an   initial     matter,        Plaintiff’s         sole    objection   to

 Defendants’ motion is that it is procedurally improper, as the
                                             1
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 2 of 23 - Page ID#: 272



 Court already rejected Defendants’ attempt to file a second motion

 to dismiss prior to filing an Answer. [R. 36] It is true that

 Defendants’ second pre-Answer motion to dismiss filed pursuant to

 Fed. R. Civ. P. 12(b)(6) was prohibited by Fed. R. Civ. P.

 12(g)(2). [R. 30]. However, Defendants have now filed an Answer to

 the Complaint. [R. 31] Fed. R. Civ. P. 12(c) specifically provides

 that “[a]fter the pleadings are closed … a party may move for

 judgment on the pleadings.”        Fed. R. Civ. P. 12(c). See also Swart

 v. Pitcher, 9 F.3d 109 (table), 1993 WL 406802 at *3 (6th Cir.

 1993)    (“While    defendants     could         still    raise   [an   affirmative

 defense]    in   their   answer,    in       a   motion    for    judgment   on   the

 pleadings, in a summary judgment motion, or at trial, they could

 not raise the defense in a second pre-answer motion to dismiss.”).

 Thus, Plaintiff’s objection to Defendants’ motion for judgment on

 the pleadings is without merit.

       A motion for judgment on the pleadings under Fed. R. Civ. P.

 12(c) is reviewed under the same standards as a motion to dismiss

 filed pursuant to Fed. R. Civ. P. 12(b)(6). Hindel v. Husted, 875

 F.3d 344, 346 (6th Cir. 2017). Thus, as with a Rule 12(b)(6) motion

 to dismiss, to survive a Rule 12(c) motion for judgment on the

 pleadings, a complaint must allege “sufficient factual matter,

 accepted as true, to ‘state a claim to relief that is plausible on

 its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
                                          2
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 3 of 23 - Page ID#: 273



 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). See also

 Hindel, 875 F.3d at 346-47 (“To survive a Rule 12(c) motion, ‘a

 complaint     must    contain     direct     or     inferential     allegations

 respecting     all    material    elements        under   some    viable   legal

 theory.’”) (quoting Commercial Money Ctr., Inc. v. Ill. Union Ins

 Co., 508 F.3d 327, 336 (6th Cir. 2007)).

       When considering a motion for judgment on the pleadings, the

 Court views the complaint in the light most favorable to the

 plaintiff and accepts as true all ‘well-pleaded facts’ in the

 complaint. D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014).

 The pleading standard for a civil complaint set forth by Fed. R.

 Civ. P. 8 “does not require detailed factual allegations, but it

 demands more than an unadorned the-defendant-unlawfully-harmed-me

 accusation.” Iqbal, 556 U.S. at 678 (internal quotation marks and

 citation    omitted).    In   addition,    “a     plaintiff’s    obligation   to

 provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

 more than labels and conclusions, and a formulaic recitation of a

 cause of action’s elements will not do.”             Twombly, 550 U.S. at 555

 (2007).

       Because Plaintiff is proceeding without the benefit of an

 attorney, the Court reads his complaint to include all fairly and

 reasonably inferred claims. Davis v. Prison Health Servs., 679

 F.3d 433, 437-38 (6th Cir. 2012). Even so, the Court “need not
                                        3
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 4 of 23 - Page ID#: 274



 accept     as   true    legal     conclusions    or    unwarranted     factual

 inferences.” Moderwell v. Cuyahoga Co., Ohio, 997 F.3d 653, 659

 (6th Cir. 2021) (quotations omitted). A Rule 12(c) motion for

 judgment on the pleadings “is granted when no material issue of

 fact exists and the party making the motion is entitled to judgment

 as a matter of law.” Id. (quotations omitted).

       A.    Plaintiff’s Complaint

       Plaintiff     filed   his    complaint    against    prison    officials

 regarding the revocation of his right to visit his brother, Donald

 Phillips, who is currently incarcerated at the Northpoint Training

 Center (“NTC”) located in Burgin, Kentucky. [R. 1] Plaintiff

 alleges that, on February 17, 2019, he and his teenage daughter

 visited his brother at NTC. After parking his vehicle in the

 visitor parking area, Plaintiff and his daughter proceeded to an

 administration building, where they left their personal items in

 a locker, passed through a metal detector, and were frisked-

 searched by Defendant Emily Price.

       After their visit with Plaintiff’s brother, Plaintiff and his

 daughter returned to the administration building to retrieve his

 car keys, where he was confronted by Price and two unidentified

 male guards. One of the guards told Plaintiff that Price thought

 that he smelled like marijuana, and, while the other guard did not

 agree with this assessment, he asked Plaintiff if he would consent
                                        4
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 5 of 23 - Page ID#: 275



 to a search of his vehicle.1 Plaintiff refused. Price then issued

 a “Visit Refusal or Termination Form,” which imposed a temporary

 suspension on Plaintiff’s visitation privileges for refusing to

 consent to a vehicle search.                      This temporary suspension also

 required written approval by the Warden (or a designee) for future

 visits. [R. 1 at p. 5; R. 1-1 at p. 2]

        Plaintiff appealed this decision to Defendant Brad Adams, who

 then forwarded it to Defendant Cochran. According to Plaintiff, in

 response to this appeal, Cochran not only approved the actions

 already taken, but “expanded and exasperated them” by making the

 “temporary      ban”       on   Plaintiff’s        right    to     visit    his    brother

 permanent. [R. 1 at p. 5; R. 1-1 at p. 5, 6] Thus, Plaintiff claims

 that   the     permanent        suspension        was   imposed     by     Defendants   in

 retaliation for his exercise of his constitutional rights to refuse

 to   consent    to     a   search   and   to       appeal    his    initial       temporary

 suspension.      [R. 1 at p. 5-6]

        Based on these allegations,                  Plaintiff’s complaint brings

 claims    for   violations         of   his       First,    Fourth,      and   Fourteenth




 1Defendants’ repeated claim that Plaintiff actually did smell like
 marijuana may be disregarded, as it is both unsupported by any
 citation to objective evidence in the record and, more importantly
 at this stage, is a factual issue disputed by Plaintiff. On a
 motion for judgment on the pleadings, the Court must view the
 complaint in the light most favorable to Plaintiff. See D’Ambrosio,
 747 F.3d at 383.
                                               5
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 6 of 23 - Page ID#: 276



 Amendment     rights    and,   as   relief,     requests    declaratory     and

 injunctive relief reinstating Plaintiff’s visitation privileges,

 as well as monetary damages for the intentional violation of his

 constitutional rights. [R. 1 at p. 6]

       In their motion for judgment on the pleadings, Defendants

 seek dismissal of Plaintiff’s First and Fourth Amendment claims.2

 Specifically, Defendants        argue that: (1)        Plaintiff’s official

 capacity claims must be dismissed on sovereign immunity grounds;

 (2) Plaintiff’s First Amendment “freedom of association” claim

 fails as a matter of law; (3) Plaintiff fails to state a claim for

 violation of his Fourth Amendment rights; and (4) Plaintiff fails

 to state a claim for First Amendment retaliation.             For the reasons

 set forth below, Defendants’ motion will be granted in part and

 denied in part.

       B.    Sovereign Immunity Does Not Preclude Plaintiff’s Claims
             for Injunctive Relief

       In their motion for judgment on the pleadings, Defendants

 argue that Plaintiff may not pursue claims against them in their

 respective official capacities, as such claims are barred by the

 doctrine of sovereign immunity. [R. 32 at p. 2] Defendants are

 correct that an official capacity claim against a state officer is




 2 The Court has already dismissed Plaintiff’s Fourteenth Amendment
 Due Process claim. [R. 23]
                                        6
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 7 of 23 - Page ID#: 277



 actually a claim directly against the state agency which employs

 them. Lambert v. Hartman, 517 F.3d 433, 439-40 (6th Cir. 2008);

 Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003) (“While

 personal-capacity suits seek to impose personal liability upon a

 government official for actions he takes under color of state law,

 individuals sued in their official capacities stand in the shoes

 of   the    entity     they        represent.”)        (internal    quotation       marks

 omitted).     Defendants are also correct that, to the extent that

 Plaintiff seeks monetary damages against the Defendants in their

 official capacities, an agency of the Commonwealth of Kentucky is

 not subject to suit for damages under § 1983 in federal court,

 both because a state agency is not a “person” subject to liability

 under § 1983, and because the Eleventh Amendment deprives federal

 district courts of subject matter jurisdiction over a claim for

 money damages against a state and its agencies.                              Gibbons v.

 Kentucky    Dept.      of    Corrections,         No.    3:07-cv-P697-S,         2008   WL

 4127847,    at   *1    (W.D.       Ky.    Sept.   4,    2008);    Scott    v.    Kentucky

 Department of Corrections, No. 08-cv-104-HRW, 2008 WL 4083002, at

 *2 (E.D. Ky. Aug. 29, 2008) (“[T]he Eleventh Amendment has also

 been interpreted to extend immunity to State employees sued for

 damages in their official capacities.”).

       However,    it    does        not   follow       that    Plaintiff’s      “official

 capacity”     claims        must    be    dismissed       in    their     entirety,     as
                                              7
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 8 of 23 - Page ID#: 278



 Plaintiff’s      complaint      specifically        seeks       declaratory      and

 injunctive     relief    in   the   form     of    an   order    directing    that

 Plaintiff’s visitation privileges be reinstated.                  [R. 1 at p. 6]

 While the Eleventh Amendment bars suits against the States and

 their respective entities, an exception exists for claims of

 prospective injunctive relief.          See, e.g., Will v. Michigan Dept.

 of State Police, 491 U.S. 58, 71 n. 10 (1989) (“Of course a state

 official in his or her official capacity, when sued for injunctive

 relief, would be a person under § 1983 because ‘official-capacity

 actions for prospective relief are not treated as actions against

 the State.’”) (citing Kentucky v. Graham, 473 U.S. 159, 167, n. 14

 (1985); Ex parte Young, 209 U.S. 123, 159–160 (1908)); Cady v.

 Arenac County, 574 F.3d 334, 344 (6th Cir. 2009).

       Thus, because Plaintiff seeks prospective injunctive relief

 in the form of the reinstatement of his visitation rights (which

 he alleges were revoked in violation of his constitutional rights),

 his claims for injunctive relief against the Defendants in their

 official capacities are not barred by the Eleventh Amendment.                    See

 Papasan v. Allain, 478 U.S. 265, 276 (1986) (citing Ex Parte Young,

 209 U.S. 123 (1908)). See also Ladd v. Marchbanks, 971 F.3d 574,

 580 (6th Cir. 2020) (“But when plaintiffs seek an injunction to

 prevent    prospective     violations       of    federal   law,    the   state's

 sovereign    immunity    does   not   shield      its   officers.”);      Seum    v.
                                         8
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 9 of 23 - Page ID#: 279



 Osborne, 348 F.Supp.3d 616, 627 (E.D. Ky. 2018) (“Under Ex Parte

 Young,     individuals    who     are    ‘officers       of    the   state’    who      are

 violating or threatening to violate the Federal Constitution ‘may

 be enjoined by a Federal court of equity from such action.’”)

 (quoting Ex Parte Young, 209 U.S. at 155-56)); Miller v. Davis,

 267 F.Supp.3d 961, 987 (E.D. Ky. 2017).

       For    these     reasons,    Plaintiff       may    pursue     claims        seeking

 prospective      injunctive       relief       against        Defendants      in    their

 respective official capacities.

       C.     Plaintiff’s First Amendment “Freedom of Association”
              Claim

       In his response to Defendants’ first motion to dismiss,

 Plaintiff        argued    that         Defendants        infringed         upon        his

 “constitutional         right     to     maintain        an     intimate       familial

 relationship with his only brother,” which he characterized as a

 First Amendment claim. [R. 21 at p. 4-5] Defendants argue that

 Plaintiff’s First Amendment “Freedom of Association” claim fails,

 as Plaintiff has no constitutional right to visit his brother in

 prison. [R. 32 at p. 3-7]

       The    “freedom     of    intimate       association”      protected         by   the

 Constitution is “a privacy interest derived from the Due Process

 Clause      of   the    Fourteenth       Amendment       but     also      related      to

 the First Amendment.”          Anderson v. City of LaVergne, 371 F.3d 879,


                                            9
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 10 of 23 - Page ID#: 280



  881 (6th Cir. 2004).         The Court has already dismissed Plaintiff’s

  Fourteenth Amendment Due Process claim, as Plaintiff does not have

  a liberty interest in the right to visit an inmate that is

  protected by the Due Process Clause.            [R. 23 at p. 7-10, citing

  Kentucky Dept. of Corrections v. Thompson, 490 U.S. 454 (1989);

  Spear v. Sowders, 71 F.3d 626 (6th Cir. 1995)]

        Moreover, “[p]rison officials may impinge on a prisoner and

  his   visitor’s      First   Amendment     rights   if   their    actions   are

  reasonably related to legitimate penological interests.”                     See

  Thacker v. Campbell, 165 F.3d 28 (6th Cir. 1998).               See also Turner

  v. Safley, 482 U.S. 78, 89 (“In our view, such a standard is

  necessary if ‘prison administrators ..., and not the courts, [are]

  to    make    the    difficult     judgments    concerning       institutional

  operations.’”) (quoting Jones v. North Carolina Prisoners’ Union,

  433 U.S. 119, 128).

        In     their   motion,     Defendants    state     that    the   Kentucky

  Department     of    Corrections    has    implemented    certain      policies,

  including its policies regarding visitation and visitor search

  requirements, to ensure that no dangerous and/or prohibited items

  are being smuggled into the facility. [R. 32 at p. 5] In his

  objection to Defendants’ motion [R. 36], Plaintiff does not dispute

  that these are legitimate penological interests, nor that the

  policies at issue are reasonably related to those interests.
                                        10
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 11 of 23 - Page ID#: 281



  Indeed, Plaintiff does not address this issue at all.                          “As a

  practical matter, ‘it is well understood...that when a plaintiff

  files an opposition to a dispositive motion and addresses only

  certain arguments raised by          the      defendant,     a   court   may    treat

  those arguments that the plaintiff fails to address as conceded.’”

  Degolia v. Kenton Cty., 381 F. Supp. 3d 740, 759–60 (E.D. Ky.

  2019), reconsideration denied, No. 2:17-CV-226-WOB-CJS, 2019 WL

  12105661 (E.D. Ky. June 18, 2019) (quoting Rouse v. Caruso, No. 6-

  cv-10961-DT, 2011 WL 918327, at *18 (E.D. Mich. Feb. 18, 2011)).

  See also Humphrey v. U.S. Attorney General's Office, 279 F. App'x

  328, 331 (6th Cir. 2008) (noting that a plaintiff's failure to

  oppose arguments raised in the defendants' motion to dismiss is

  grounds for the district court to assume that opposition to the

  motion is waived).       Thus, because Plaintiff failed to address this

  argument, the Court may consider any objections to it waived.

        Even    absent    the    implied     waiver,     the   Court   agrees      that

  Defendants’ visitation policies – including its requirements that

  visitors and/or their vehicles are subject to being searched – are

  reasonably related to the legitimate penological interests in the

  safety    and   security       of   inmates,     staff,      visitors,    and    the

  institution.        For these reasons, Plaintiff’s First Amendment claim

  based    on   the    alleged   infringement       of   his   right   to   intimate

  association with his brother fails.
                                           11
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 12 of 23 - Page ID#: 282



        D.    Plaintiff’s Fourth Amendment Claim

        In his complaint, Plaintiff generally claims that his Fourth

  Amendment rights were violated, although he fails to specify the

  factual basis for this claim. [R. 1 at p. 5-6 (stating only that

  “as described above, Defendants…have, and continue to knowingly,

  willfully, and intentionally violate Petitioner’s constitutional

  rights pursuant to the First, Fourth, and Fourteenth Amendments of

  the United States Constitution”)]           Defendants seek dismissal of

  Plaintiff’s     Fourth    Amendment    claim,    as    Plaintiff    fails    to

  adequately allege that either a search or a seizure occurred, or

  that his Fourth Amendment rights were otherwise violated.

        While Plaintiff’s response to Defendants’ motion does not

  address this argument, he explains in his own “Motion for Summary

  Judgment on Liability” [R. 33] that “Defendants ‘seized’ Plaintiff

  for Fourth Amendment purposes when they detained him to demand

  that he sign a ‘voluntary consent to search form.’” [Id. at p. 1]

  According to Plaintiff’s theory, because he and his daughter were

  leaving prison grounds, this “seizure” served no legitimate law

  enforcement    interest    and,   therefore,     was   unreasonable    and   in

  violation of the Fourth Amendment. [Id.]

        The most fundamental flaw of Plaintiff’s “unconstitutional

  seizure” theory set forth in his motion for summary judgment is

  that it is not pled in his complaint. A civil complaint must set
                                        12
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 13 of 23 - Page ID#: 283



  forth claims in a clear and concise manner, and must contain

  sufficient factual matter, accepted as true, to “state a claim to

  relief that is plausible on its face.” Iqbal, 556 U.S. at 678.

  See also Fed. R. Civ. P. 8.

         While Plaintiff’s complaint generally alleges that his Fourth

  Amendment rights were violated, his allegations refer to his right

  to refuse to consent to be searched (a right that his complaint

  concedes was honored, as he was allowed to leave the facility

  without his automobile being searched). Indeed, the word “seizure”

  does   not   even   appear    in   his    complaint.   [R.   1]   Plaintiff’s

  conclusory claim that his Fourth Amendment rights were violated,

  without any accompanying factual allegations to support such a

  claim, is a form of conclusory pleading that is insufficient to

  satisfy the minimum pleading requirements of Rule 8 of the Federal

  Rules of Civil Procedure. Iqbal, 556 U.S. at 678; Twombly, 550

  U.S. at 555 (“[A] plaintiff’s obligation to provide the ‘grounds’

  of his ‘entitle[ment] to relief’ requires more than labels and

  conclusions, and a formulaic recitation of a cause of action’s

  elements will not do.”).

         This remains true even with the additional latitude afforded

  to pro se litigants. Scheid v. Fanny Farmer Candy Shops, Inc., 859

  F.2d 434, 436 (6th Cir. 1988) (“More than bare assertions of legal

  conclusions    is   ordinarily     required   to   satisfy   federal    notice
                                           13
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 14 of 23 - Page ID#: 284



  pleading requirements.”); Kamppi v. Ghee, 208 F.3d 213 (table),

  2000 WL 303018, at *1 (6th Cir. May 14, 2000) (“Thus, the less

  stringent standard for pro se plaintiffs does not compel the courts

  to    conjure     up        unpleaded      facts     to     support     conclusory

  allegations.”).        This     reason     alone     justifies    dismissal      of

  Plaintiff’s Fourth Amendment claim.

        However, even if Plaintiff had alleged his “unreasonable

  seizure”    claim      in    his   complaint,      Defendants’    request       that

  Plaintiff sign a “voluntary consent to search” form simply does

  not rise to the level of a “seizure” for Fourth Amendment purposes.

  “A person is seized by the police and thus entitled to challenge

  the   government's      action     under    the    Fourth   Amendment    when   the

  officer, ‘by means of physical force or show of authority,’

  terminates or restrains his freedom of movement…’through means

  intentionally applied.’” Brendlin v. California, 551 U.S. 249, 254

  (2007) (quoting Florida v. Bostick, 501 U.S. 429, 434 (1991); Terry

  v. Ohio, 392 U.S. 1, 19, n. 16 (1968)).

         In the absence of the application of physical force (which

  Plaintiff does not allege occurred here), an officer may make a

  seizure by a show of authority, but there is no seizure in these

  circumstances “without actual submission; otherwise, there is at

  most an attempted seizure, so far as the Fourth Amendment is

  concerned.” Brendlin, 551 U.S. at 254 (citations omitted).
                                             14
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 15 of 23 - Page ID#: 285



        Here, Plaintiff does not allege that he submitted to any “show

  of authority” resulting from the request that he sign a voluntary

  consent to search form.         In fact, quite the opposite, Plaintiff

  alleges that he exercised his Fourth Amendment right to refuse to

  consent to a search and left the prison grounds. [R. 33 at p. 2]

  While he also generally argues that “consent to search may not be

  coerced by explicit or implicit means, by implied threat or covert

  force,” [id.], he does not allege that his consent to search was

  coerced here. In fact, he alleges that he did not consent and he

  was not searched. His argument that he was then retaliated against

  for exercising his Fourth Amendment right to refuse to consent to

  a search is, if anything, a First Amendment retaliation claim, not

  a Fourth Amendment claim.

        For all of these reasons, Plaintiff’s Fourth Amendment claim

  fails,    even   if   the    Court   considers     Plaintiff’s     additional

  allegations made in his “motion for summary judgment on liability.”

  Because Plaintiff’s complaint fails to allege facts sufficient to

  state a claim against Defendants for violation of his Fourth

  Amendment rights, Defendants’ motion for judgment on the pleadings

  with respect to this claim will be granted and Plaintiff’s Fourth

  Amendment claim will be dismissed.




                                        15
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 16 of 23 - Page ID#: 286



        E.      Plaintiff’s First Amendment Retaliation Claim

        Defendants argue that Plaintiff fails to “allege or meet” the

  requirements for a claim of retaliation, thus his claim must be

  dismissed. However, to the extent that Defendants suggest that

  Plaintiff     has   failed    to   “prove”           his   retaliation    claim,     they

  overlook that this is a pre-discovery motion for judgment on the

  pleadings – not a motion for summary judgment – thus Plaintiff

  does not have to prove his claim at this stage.                      Rather, the Court

  only examines that facts alleged in his complaint and evaluates

  whether,    construing       the   facts        in    Plaintiff’s      favor,   he   has

  adequately alleged a claim of retaliation for which relief may be

  granted.

        Contrary to Defendants’ argument, Plaintiff’s retaliation

  claim is not merely a reiteration of his Fourth Amendment “right

  to   refuse    consent”      claim.   To        succeed     on   a   First   Amendment

  retaliation claim, a plaintiff must show:

        (1) [he] engaged in protected conduct; (2) an adverse
        action was taken against [him] that would deter a person
        of ordinary firmness from continuing to engage in that
        conduct; and (3) there is a causal connection between
        elements one and two—that is, the adverse action was
        motivated at least in part by [his] protected conduct.

  Sensabaugh v. Halliburton, 973 F.3d 621, 627-28 (6th Cir. 2019)

  (quoting Bell v. Johnson, 308 F.3d 594, 602 (6th Cir. 2002);

  Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999)).


                                             16
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 17 of 23 - Page ID#: 287



        Thus, to prevail on a First Amendment retaliation claim:

        a plaintiff must establish a “causal connection” between
        the government defendant's “retaliatory animus” and the
        plaintiff's “subsequent injury.” Hartman v. Moore, 547
        U.S. 250, 259 (2006). It is not enough to show that an
        official acted with a retaliatory motive and that the
        plaintiff was injured—the motive must cause the injury.
        Specifically, it must be a “but-for” cause, meaning that
        the adverse action against the plaintiff would not have
        been taken absent the retaliatory motive. Id., at 260
        (recognizing that although it “may be dishonorable to
        act with an unconstitutional motive,” an official's
        “action colored by some degree of bad motive does not
        amount to a constitutional tort if that action would
        have been taken anyway”).

  Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019). Consideration of

  causation is not always straightforward, id. at 1723, and is

  particularly complicated in a prison setting where, because of the

  need for prison security, “the Fourth Amendment does not afford a

  person seeking to enter a penal institution the same rights that

  a person would have on public streets or in a home.”                Spear, 71

  F.3d at 629-30.     See also id. at 630 (“In seeking entry to such a

  controlled environment, the visitor simultaneously acknowledges a

  lesser expectation of privacy.”). Moreover, the Sixth Circuit has

  specifically noted that “[a] defendants’ motivation for taking

  action against the plaintiff is usually a matter best suited for

  the jury.” Buddenberg v. Weisdack, 939 F.3d 732, 741 (6th Cir.

  2019) (citations omitted).




                                        17
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 18 of 23 - Page ID#: 288



        Here,   Plaintiff’s        complaint     alleges     that   his   visitation

  privileges    were   initially      suspended       solely    because   he    denied

  Defendants’ request to voluntarily consent to a search of his car,

  a right grounded in the Fourth Amendment. See Spear, 71 F.3d at

  632   (recognizing        that     the     Fourth    Amendment      protects     an

  individual’s privacy interest in an automobile). Plaintiff further

  alleges    that   his     visitation       privileges      were   initially    only

  temporarily, not permanently, suspended and that it was only after

  he appealed this decision to the Warden – which he had the right

  to do under the First Amendment – that she made the temporary ban

  permanent. [Id.] [R. 1 at p. 5; R. 1-1 at p. 2] See Thacker v.

  Campbell, 165 F.3d 28 (Table), 1998 WL 537599 at *2.

        If, as Plaintiff alleges, Defendants imposed the permanent

  ban on his visitation rights in response to his exercise of his

  First and/or Fourth         Amendment rights, that, in itself, is a

  violation of the First Amendment. Id. (“Retaliation by public

  officials against the exercise of First Amendment rights is itself

  a violation of the First Amendment.”) Thus, Plaintiff has alleged

  sufficient facts in support of his claims that he was retaliated

  against for the exercise of his constitutional rights to survive

  the Defendants’ motion for judgment on the pleadings.

        To be sure, it is unclear whether Plaintiff will be able to

  successfully      prove    his     claim      in   light     of   the   particular
                                           18
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 19 of 23 - Page ID#: 289



  circumstances of this case. For example, further discovery may

  shed light on whether Plaintiff implicitly consented to be searched

  by entering the facility, in light of signs that Defendants claim

  were present     warning him that automobiles are subject to                    be

  searched.    Spear,    71   F.3d   at    633    (“We     cannot   say   that   the

  Constitution requires individualized suspicion to search a car on

  prison grounds, particularly if the visitor has been warned that

  the car is subject to search.”). On the other hand, as the Sixth

  Circuit pointed out in Spear, “it may prove true that there is no

  sign notifying entrants that their car may be searched, or the

  cars may be in a secure area to which no prisoner has access…”

  Id. at 633.       It is also possible that Plaintiff is unable to

  demonstrate the required causal connection between his refusal to

  consent to the automobile search and/or his appeal of the original

  temporary    suspension      and   the       permanent     suspension    of    his

  visitation     privileges,      particularly       if,     as     maintained    by

  Defendants, staff actually detected the scent of marijuana on

  Plaintiff, thus justifying their request that Plaintiff’s vehicle

  be searched.

        Even so, the question before the Court on Defendants’ motion

  for judgment on the pleadings is only whether Plaintiff has alleged

  sufficient facts in support of his retaliation claim; whether or

  not he is able to elicit proof of these facts is a question for
                                          19
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 20 of 23 - Page ID#: 290



  another day.      Because discovery has yet to occur in this case,

  dismissal    of   Plaintiff’s    retaliation     claim   at   this   stage   is

  unwarranted.

        II.   Plaintiff’s Motion for Summary Judgment

        Plaintiff has filed his own “motion for summary judgment on

  liability,” seeking judgment in his favor on his claim that

  Defendants violated his “Fourth Amendment right to refuse consent

  to search when they penalized him in perpetuity for his refusal to

  sign a ‘voluntary consent to search form’ as he was leaving prison

  grounds.” [R. 33] However, as explained herein, even based on his

  own allegations, Plaintiff’s Fourth Amendment right to refuse to

  consent to a search was honored, as he was allowed to leave the

  property without a search of his vehicle. In addition, Plaintiff

  was not “seized” for purposes of the Fourth Amendment when prison

  officials requested that he sign the “consent to search” form.

  Because Plaintiff’s complaint fails to state a claim for which

  relief may be granted for violation of his Fourth Amendment rights,

  his motion for summary judgment on this claim will be denied.

        Plaintiff also seeks judgment in his favor on his First

  Amendment retaliation and his “freedom of intimate association”

  claim.   However, the Court has already determined that Plaintiff’s

  First Amendment claim based on the alleged infringement of his



                                        20
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 21 of 23 - Page ID#: 291



  right to intimate association with his brother fails as a matter

  of law.

        To the extent that Plaintiff seeks summary judgment on his

  retaliation    claim,    a    party   moving     for   summary   judgment     must

  establish that, even viewing the record in the light most favorable

  to the nonmovant, there is no genuine dispute as to any material

  fact and that the party is entitled to a judgment as a matter of

  law. Loyd v. St. Joseph Mercy Oakland, 766 F.3d 580, 588 (6th Cir.

  2014). There have been no facts developed in this case at this

  stage, as there has been no discovery. Again, while the Court

  concludes that Plaintiff has adequately alleged a retaliation

  claim, whether or not he will be able to support this claim with

  any evidence has yet to be seen. Because summary judgment on

  Plaintiff’s    retaliation       claim    is    unwarranted    at   this   stage,

  Plaintiff’s motion will be denied.

        III. Referral to Magistrate Judge

        With    respect    to     Plaintiff’s      remaining    First   Amendment

  retaliation claim, Defendants have filed an answer to Plaintiff’s

  complaint. [R. 31] Thus, the Court will refer this matter to a

  United States Magistrate Judge for pretrial management.

        For    all   of   these    reasons,      the   Court,   being   fully   and

  sufficiently advised, HEREBY ORDERS as follows:



                                           21
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 22 of 23 - Page ID#: 292



        1.    The   Motion     for   Judgment      on   the   Pleadings        filed    by

              Defendants [R. 32] is GRANTED IN PART and DENIED IN PART.

              a.    To   the    extent      that    Defendants’        Motion        seeks

                    dismissal of Plaintiff’s First Amendment “Freedom

                    of   Intimate      Association”      Claim    and     his     Fourth

                    Amendment Claims, Defendants’ motion is GRANTED and

                    these claims are DISMISSED.

              b.    To   the    extent      that    Defendants’        Motion        seeks

                    dismissal        of     Plaintiff’s          First         Amendment

                    retaliation claim, Defendants’ Motion is DENIED.

                    Plaintiff’s        First     Amendment     retaliation           claim

                    REMAINS PENDING         against the Defendants in both

                    their individual and official capacities.

        2.    Plaintiff’s Motion for Summary Judgment on Liability [DE

              33] is DENIED.

        3.    This matter is REFERRED to a United States Magistrate

              Judge pursuant to 28 U.S.C. § 636(b) to conduct all

              pretrial    proceedings,          including     preparing         proposed

              findings    of    fact      and   conclusions       of     law    on     any

              dispositive motions.

        4.    The Clerk of the Court shall ASSIGN this matter to a

              Magistrate Judge.



                                           22
Case: 5:19-cv-00185-JMH-CJS Doc #: 37 Filed: 08/13/21 Page: 23 of 23 - Page ID#: 293



        This the 13 day of August, 2021.




                                        23
